Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/037,700, filed on 7/17/2018. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“a)  identifying, … an original dataset corresponding to an output of a lead scoring model that generates scores for a plurality of prospects, the scores indicating a likelihood of success of prospects of the plurality of prospects;  b) a step for generating an imputed dataset by selecting a reject inference model from a plurality of reject inference models and generating outcome data by performing a plurality of simulations; c)  and updating the lead scoring model using the imputed dataset by modifying at least one parameter of the lead scoring model based on synthetic outcome data of the imputed dataset”
The “identifying, generating, updating” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for using rejected inference to generate synthetic data for modifying lead scoring models. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional supplementary elements. They are analyzed in view of the instant disclosure:
“computer implemented”, from the instant disclosure, 
“[0033] In one or more embodiments, the administrator device 106 includes a computing device
capable of performing operations associated with campaign management and lead management.
For example, the administrator device 106 can include a desktop computer, laptop computer,
tablet, smartphone, or other device that is able to access the lead management system 102 at the
server device(s) 104. As mentioned, the administrator device 106 can include the administrator
application 114, which can include software for communicating with the server device(s) 104 to
provide and obtain information related to campaign management and lead management operations
described herein”, paragraph 33
“by at least one processor”, from the instant disclosure, 
“[0112] The components of the lead management system 102 can include software, hardware,
or both. For example, the components of the lead management system 102 can include one or
more instructions stored on a computer-readable storage medium and executable by processors of
one or more computing devices (e.g., the computing device(s) 700). When executed by the one or
more processors, the computer-executable instructions of the lead management system 102 can
cause the computing device(s) 700 to perform the lead management and synthetic data generation
methods described herein…”, paragraph 112.

The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“computer implemented”, and “by at least one processor”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “computer implemented”, and “by at least one processor”,

Further, the instant specification does not provide any indication that the elements 
“computer implemented”, and “by at least one processor”, are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values);  court decisions cited in MPEP 2106.05(d)(II) indicate that merely  computer receives and sends information over a network and a computer performing repetitive calculations
in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “computer implemented”, and “by at least one processor”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.

Claim 5: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer readable storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 

“readable storage medium”, from the instant disclosure,  

“[0133] Non-transitory computer-readable storage media (devices) includes RAM, ROM, EEPROM, CD-ROM, solid state drives ("SSDs") (e.g., based on RAM), Flash memory, phase-change memory ("PCM"), other types of memory, other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer”, paragraph 133.


The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-4, 6-13 and 15-20, the claims recite elements such as “selecting a reject inference model from a plurality of reject inference models”; “performing a plurality of simulations comprises selecting a simple augmentation model for augmenting the original dataset”; “selecting a fuzzy augmentation model”; “a plurality of characteristics The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
US PG. PUB. No. 20050234763 (Pinto)  in view of “Reject inference, augmentation, and sample selection”, Banasik, 2006.

As to claims 1, 5 and 14, Pinto discloses in a digital medium environment for classifying lead prospects, a computer-implemented method for using reject inference to generate synthetic data for modify lead scoring models(“…which prospects from a population of potential customers would be likely to accept an offer for a product or service (called acquisition by response or look-alike)…”, paragraph 2 and Fig. 1 and associated disclosure) comprising:a)  identifying, by at least one processor, an original dataset corresponding to an output of a lead scoring model that generates scores for a plurality of prospects, the scores indicating a likelihood of success of prospects of the plurality of prospects
(“…which prospects from a population of potential customers would be likely to accept an offer for a product or service (called acquisition by response or look-alike)…”; paragraph 2.
“ [0003] When the model is to be used to select prospects, who will be the targets of, say, a direct mail advertising campaign, the time and expense of creating the model and the quality of the selection produced by the model are important considerations..”, paragraph 3.
with a database 12 that covers historical events associated with the system being modeled…After evaluation, further project planning may be necessary and
deployment of the model may be scheduled 24. Deployment could include, for example, applying the model to live data  to generate predictive information (for example, a list of people who the model predicts will be more likely to accept a new product offering or to predict the most profitable combination of channel and target selection)”, paragraph 42 and Fig. 1).

b)  a step for generating an imputed dataset by selecting a reject inference model from a plurality of reject inference models and generating outcome data by performing a plurality of simulations
(“…initially rejected variables, e.g., Xh or (Xj*Xk) filtered…”, paragraph 186.
“…If a Candidate model is rejected, the data exploration and variable transformation action points are still available for modifying variables to improve the model…”, paragraph 188.
See also Figs. 10, 12 and 13 and associated disclosure, elements 210 dataset [Examiner interprets as inputted dataset], 232, 234, 238 and 240)
“…Variables that are significant above the 0.025 level may be sample dependent. To militate against that uncertainty, the validation set can be fitted independently
and the common variables compared. The congruence of the performances of the candidate model on the development sample dataset and on the validation dataset based on certain criteria validates not just the particular candidate model
If the model generation process fails validation then the process is revised 220 using model persistence analysis [Examiner interprets as generating outcome data by performing a plurality of simulations ]. If the model generation process is  determined to be valid then the entire post-sample selection model development process can now be applied to the entire development dataset, not just the sample dataset. The resulting
final model, tested for performance, which should be bounded by that of the sample dataset and by the validation dataset, will have superior robustness….”, see at least paragraphs 110 and 115. 
See also Fig. 13 for performing a plurality of simultaneous additional predictive models 232, 234, 238 and 240 may be used to determine prediction);

c)  and updating the lead scoring model using the imputed dataset by modifying at least one parameter of the lead scoring model (element 220 “revise model process” in Fig. 12. See also “dimension reduction” elements 260 and 262 [Examiner interprets as updating the lead scoring model]  in Fig. 14),
 based on synthetic outcome data of the imputed dataset (“One strategy is to rank the variables in terms of size of impact, strength of predictability, and ease of interpretation to obtain customer profile 268 [Examiner interprets as synthetic outcome data]…”, paragraph 128 and Fig. 14).
Although, Pinto discloses a model development platform (see Fig. 1), final model selection (element 78 Fig. 4), variable transformation (element 82 Fig. 4), predictor variable management (element 94 in Fig. 5)  and  “initially rejected variables, e.g., Xh or 

However, Banasik discloses a research working exclusively with rejected data (see abstract). Further, Banasik discloses “Sample selection correction may be thought of as correction for variables denied the model on account of rejected cases….” And “Augmentation may be thought of as correcting for other aspects of model misspecification…”, numeral 1 page 1582.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banasik’s teaching with the teaching of  Pinto. One would have been motivated to  provide functionality to incorporate into the model variables denied by a model as correction approach in order to improve predictions (see at least numeral 1 pages 1582-1583 of Banasik’s research).

As to claim 5, It comprises the same limitations than claim 1 above therefore is rejected in similar manner.

As to claim 14, it comprises the same limitations than claim 1 above,  therefore is rejected in similar manner, and further comprises
 at least one processor
(“..As shown in FIG. 2, the model development platform may be implemented in software 30 running on a workstation 32 that includes a microprocessor 34,…”, paragraph 43 and Fig. 2);
 and a non-transitory computer memory comprising (“…a random access memory 36 that stores instructions and data that are used by the microprocessor to run the program, a mass storage system 38 that holds the historical data of the system
being modeled 40,..”, paragraph 43 and Fig. 2); an original dataset comprising data for a plurality of prospects;  and instructions that, when executed by the at least one processor, cause the system to (“…metadata 42 related to the historical data, generated by the model generation platform and used in
generating the model,…”, paragraph 43 and Fig. 2);
select a reject inference model from a plurality of reject inference models based on a plurality of simulations performed on historical prospect data associated with the original dataset using the plurality of reject inference models (“…a mass storage system 38 that holds the historical data of the system being modeled 40, metadata 42 related to the historical data, generated by the model generation platform and used in
generating the model, project data 43, model data 41..”, paragraph 43 and Fig. 2 elements 40 to 43).As to claim  2, Pinto discloses 

(see “final model selection”, element 110 in Fig. 5; element 78 in Fig. 4 and element 110 in Fig. 5.
“[0045] The use of the model generation platform software is based on a project paradigm. Whenever a user wishes to develop, modify, update, copy, or enhance a model, he must do so within the context of a project. To keep track of and control the use of projects, the model development platform maintains the project data in the form of a table the definition 50 of which is shown in FIG. 3.”, paragraph 45 and Fig. 3).
Pinto is silent in working exclusively with rejected variables, his model, again comprises predictor variable management (element 94 in Fig. 5).

However, Banasik discloses a research working exclusively with rejected data (see abstract). Further, Banasik discloses “Sample selection correction may be thought of as correction for variables denied the model on account of rejected cases….” And “Augmentation may be thought of as correcting for other aspects of model misspecification…”, numeral 1 page 1582.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banasik’s teaching with the teaching of  Pinto. One would have been motivated to  provide functionality to 
As to claims  3, 7 and 20, Pinto discloses 
wherein the step for generating the imputed dataset (see “dataset exploration” element 70 in Fig. 4)
 by selecting a  inference model from a plurality of  inference models (see element 78 in Fig. 4 and element 110 in Fig. 5)
 and generating outcome data by performing a plurality of simulations comprises selecting a fuzzy augmentation model (“…[0020] FIG. 7 is a schematic workflow diagram of a missing data imputation process..”, paragraphs 20, 71,  Fig. 7 and Fig. 10) for augmenting the original dataset
(“FIG. 10 is a schematic workflow diagram of a dimension reduction process”, paragraph 23.
“[0078] The response frequency for a given value is regressed toward the mean response frequency based on the number of observations or toward a regression hyperplane determined by subvariables underlying the variable of interest 152. Denote the reweighted estimate of F(X.sub.m) where the weights, .omega.(m), give rise to a weighted sample as [X.sub.m, .omega.(m)]….”, paragraph 78. 
“ [0093] In the fourth stage 178, the augmented subspace, X.sup.#.sub.Q is further iteratively expanded with all the subspaces, x.sup.j.sub.k*x.sup.p.sub.q+z.sup.r.sub.s, which are now significant where z.sup.r.sub.s are from X.sub.M-X.sub.P…”, paragraph 93 and Fig. 10.

Pinto is silent in working exclusively with rejected variables, his model, again comprises predictor variable management (element 94 in Fig. 5).

wherein the plurality of reject inference models comprises a simple augmentation model and a fuzzy augmentation model
(see element 78 in Fig. 4 and element 110 in Fig. 5 and  a fuzzy augmentation model ,“…[0020] FIG. 7 is a schematic workflow diagram of a missing data imputation process..”, paragraphs 20, 71,  Fig. 7 and Fig. 10)
However, Banasik discloses a research working exclusively with rejected data (see abstract). Further, Banasik discloses “Sample selection correction may be thought of as correction for variables denied the model on account of rejected cases….” And “Augmentation may be thought of as correcting for other aspects of model misspecification…”, numeral 1 page 1582.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banasik’s teaching with the teaching of  Pinto. One would have been motivated to  provide functionality to incorporate into the model variables rejected by a model as correction approach in order to improve predictions (see at least numeral 1 pages 1-2 of Banasik’s research).
As to claim  4, Pinto discloses 
further comprising identifying a plurality of characteristics of the original dataset
 paragraph 12. See also “source variables “ in paragraph 4),
 the plurality of characteristics comprising a split effectiveness of the lead scoring model for the original dataset, a success rate of the original dataset (see “remove sparse variables”, “remove secondary variables”, elements 170 and 172 in Fig. 10.
“evaluate model”, element 22 in Fig. 1), 
and a size of a set of known labels in the original dataset
“…[0082] The procedure for obtaining the optimum number of groupings is described in FIG. 9. The likelihood-ratios (G.sup.2 values)[Examiner interprets as known labels] are computed for the binary splits for the predictor attribute at the given node for the target outcome attribute 160. Then the binary split that maximized the value of G2 is chosen 162. If one or more of the resulting nodes cover sufficient proportion of the number of records in the sample as determined by k-fold cross validation then the process iterates 164 until completion. Sufficient proportion should be in excess of 5% of the sample size and for variables for which this procedure generates improved models, maximization to yield not more than ten (10) intervals in the range of the variable containing not less than ten (10) percent of the total response…”, paragraph 82).

As to claim  6, Pinto discloses 

(“…[0042] The model development and deployment activities may begin with a database 12 that covers historical events associated with the system being modeled…After evaluation, further project planning may be necessary and
deployment of the model may be scheduled 24. Deployment could include, for example, applying the model to live data  to generate predictive information (for example, a list of people who the model predicts will be more likely to accept a new product offering or to predict the most profitable combination of channel and target selection)”, paragraph 42 and Fig. 1).
Pinto is silent in working exclusively with rejected variables, his model, again comprises predictor variable management (element 94 in Fig. 5).

However, Banasik discloses a research working exclusively with rejected data (see abstract). Further, Banasik discloses “Sample selection correction may be thought of as correction for variables denied the model on account of rejected cases….” And “Augmentation may be thought of as correcting for other aspects of model misspecification…”, numeral 1 page 1582.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banasik’s teaching with the teaching of  Pinto. One would have been motivated to  provide functionality to 

As to claims  8, 9, 10, 11, 15, 16 and 17, Pinto discloses 
further comprising instructions that, when executed by the at least one processor, cause the computer system to:a)  identify a characteristic of the original dataset based on the plurality of prospects in the original dataset
(“…The datasets of interest for such models involve numerous records with a large number of attributes… A detailed perspective on the distinguishing characteristics of customer segments can be used to design creative marketing media.”, paragraph 12. See also “source variables “ in paragraph 4),
b) determine that the characteristic of the original dataset does not meet a characteristic threshold indicating whether to use the original dataset or to generate the synthetic outcome data
“…The model generation platform filters out such extreme outliers. Following dimension reduction the number of significant variables typically has been reduced into the range where a stepwise nominal logistic proceed can be efficiently applied )[Examiner interprets as threshold indicating whether to use the original dataset]…”, paragraph 99.; and generate the synthetic outcome data in response to determining that the characteristic of the original dataset does not meet the characteristic threshold
(“…[0082] The procedure for obtaining the optimum number of  groupings is described in FIG. 9. The likelihood-ratios (G values) [Examiner interprets as synthetic outcome data] are computed for the binary splits for the predictor attribute at the given node for the target outcome attribute 160. Then the binary split that maximized the value of G2 is chosen 162. If one or more of the resulting nodes cover sufficient proportion of the number of records in the
sample as determined by k-fold cross validation then the process iterates 164 until completion. Sufficient proportion should be in excess of 5% of the sample size and for
variables for which this procedure generates improved models, maximization to yield not more than ten (10) intervals in the range of the variable containing not less than ten (10) percent of the total response. Then the records for the predictor attribute each node are assigned the value of the likelihood ratio[Examiner interprets as characteristic of the original dataset does not meet], G2 166 [Examiner interprets as generate the synthetic outcome data]…”, paragraph 82 and Fig. 9).

wherein the characteristic comprises a split effectiveness of the lead scoring model for the original dataset, a success rate of the original dataset, or a size of a set of known labels in the original dataset
(“…The procedure for obtaining the optimum number of groupings is described in FIG. 9. The likelihood-ratios (G.sup.2 values) are computed for the binary splits for the predictor attribute at the given node for the target outcome attribute 160. Then the binary split that maximized the value of G2 is chosen 162…”, paragraph 82 and Fig. 9).


(“…adjust the dimensionality of the modeling space by mapping into transformed variables with truncated ranges or mapping into compound (nonlinear) variables (x.sup.4.sub.q=x.sup.3.sub.i*x.sup.3.sub.1- ) whose probability of non-contribution,..”, paragraph 96). 

further comprising instructions that, when executed by the at least one processor, cause the computer system to determine the plurality of characteristic thresholds based on historical data associated with the original dataset
(“The next stage 194 is to fit or train the model to the sample subset of the historical data using the predictive variables generated by a set of variable transformation to
maximum univariate predictive capability and a set of dimension reduction filters to retain only the most predictive subgroup of variables, including up to a level of interaction, for example, tertiary interactions….”, paragraphs 4-5 and  105).

As to claim 12, Pinto discloses 

As to claim  18, Pinto discloses 
wherein the instructions that cause the system to generate the imputed dataset using the selected reject inference model further cause the system to:a)  identify a plurality of rejected prospects of the plurality of prospects lacking outcome data 
(“…[0020] FIG. 7 is a schematic workflow diagram of a missing data imputation [Examiner interprets as prospects lacking outcome data] process..”, paragraphs 20, 71,  Fig. 7 and Fig. 10.
FIG. 10 is a schematic workflow diagram of a dimension reduction process”, paragraph 23.
“[0078] The response frequency for a given value is regressed toward the mean response frequency based on the number of observations or toward a regression hyperplane determined by subvariables underlying the variable of interest 152. Denote the reweighted estimate of F(X.sub.m) where the weights, .omega.(m), give rise to a weighted sample as [X.sub.m, .omega.(m)]….”, paragraph 78. 
“ [0093] In the fourth stage 178, the augmented subspace, X.sup.#.sub.Q is further iteratively expanded with all the subspaces, x.sup.j.sub.k*x.sup.p.sub.q+z.sup.r.sub.s, which are now significant where z.sup.r.sub.s are from X.sub.M-X.sub.P…”, paragraph 93 and Fig. 10).
 generate, using the selected reject inference model, synthetic outcome data for the plurality of rejected prospects, synthetic outcome data 
(“…The procedure for obtaining the optimum number of groupings is described in FIG. 9. The likelihood-ratios (G.sup.2 values) are computed for the binary splits for the predictor attribute at the given node for the target outcome attribute 160. Then the binary split that maximized the value of G2 is chosen 162…”, paragraph 82 and Fig. 9).
 and generate the imputed dataset by augmenting the original dataset with the synthetic outcome data
(see “final model selection”, element 110 in Fig. 5; element 78 in Fig. 4 and element 110 in Fig. 5.


Pinto does not expressly disclose but Banasik discloses
for a rejected prospect comprising a label indicating a successful outcome or a negative outcome
(“…a Good–Bad (GB) model may be estimated weighting each accepted case..”, numeral 3 page 1586).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banasik’s teaching with the teaching of  Pinto. One would have been motivated to  provide functionality to incorporate successful outcome or a negative outcome [Examiner interprets as a Good–Bad (GB) model]  in order to offer an estimated weighting for each accepted case.( numeral 3 page 1586 of Banasik).

As to claims 13 and 19, Pinto discloses 
further comprising instructions that, when executed by the at least one processor, cause the system to score a plurality of new prospects using the modified lead scoring model based on the synthetic outcome data
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/19/2021